AMENDMENT NO. 4 TO THE OPERATING EXPENSES LIMITATION AGREEMENT This AMENDMENT NO. 4 (this “Amendment”), effective as of January 1, 2014, to the Operating Expenses Limitation Agreement originally made and entered into on January 1, 2001 (the “Agreement”), as amended, is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”), on behalf of the Edgar Lomax Value Fund (the “Fund”), and The Edgar Lomax Company, a Delaware corporation (the “Advisor”). RECITALS WHEREAS, the parties have entered into an Agreement; and WHEREAS, the parties desire to amend the Agreement to update Appendix A of the Agreement; and NOW, THEREFORE, the parties agree as follows: Appendix A of the Agreement is hereby superseded and replaced with Appendix A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST on behalf of the Edgar Lomax Value Fund THE EDGAR LOMAX COMPANY By:/s/ Douglas G. Hess By: /s/ Phillip A. Titzer Print Name: Douglas G. Hess Print Name: Phillip A. Titzer Title: President Title: Vice President 1 Schedule A Series or Fund of Advisors Series Trust Operating Expense Limit Edgar Lomax Value Fund 0.96% of average net assets 2
